Citation Nr: 1636749	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  10-40 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel





INTRODUCTION

The Veteran had active duty service from June 1969 to June 1971.  He also had service in the Tennessee Army National Guard from September 1982 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The case was remanded by the Board in June 2011, May 2012, and June 2014 for further development.  That development was completed, and the case has since been returned to the Board for appellate review.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for bilateral hearing loss.  However, during the pendency of the appeal, the Agency of Original Jurisdiction (AOJ) granted service connection for that disability in a January 2015 rating decision.  The grant of service connection constitutes a full award of the benefits sought on appeal. See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, it is no longer in appellate status.  See Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board finds that there is conflicting evidence as to whether the Veteran has tinnitus.  In this regard, the Veteran reported that he had tinnitus at his August 2011 VA examination, as well as during VA medical appointments in September 2009 and May 2012.  However, he apparently denied having recurrent tinnitus at the April 2013 and August 2014 VA examinations.  The August 2014 VA examiner noted that the Veteran had denied tinnitus at his previous VA examinations, which is an incorrect statement.  The Board also notes that the Veteran's representative has continued to state that the Veteran alleges that he has tinnitus and that it began while in service.  Moreover, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even where the disability resolves prior to the Secretary's adjudication of the claim. McClain v. Nicholson, 21 Vet. App. 319 (2007).  For these reasons, the Board finds that the Veteran should be afforded another VA examination in order to determine whether has had had tinnitus during the pendency of the appeal, and if so, whether such tinnitus is related to his service or his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should indicate whether the Veteran has had tinnitus at any point since he filed his claim in September 2009 or within close proximity thereto.  In rendering this opinion, the examiner should consider the August 2011, April 2013, and August 2014 VA examination reports; VA treatment records dated in September 2009 and May 2012; and the Veteran's own reported history.   

If the examiner finds that the Veteran has not had tinnitus at any point since September 2009, he or she should address whether the prior reports were a misdiagnosis or whether the disorder has resolved.

If the Veteran has had tinnitus, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service, to include any noise exposure therein.  He or she should also address whether the disorder was caused by or permanently aggravated by service-connected bilateral hearing loss.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



